Citation Nr: 1758126	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-13 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. C. King, Associate Counsel






INTRODUCTION

The Veteran had honorable active duty service with the United States Army from June 1981 through January 1982, and from January 2003 to January 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the issue on appeal has been recharacterized by the Board so as to consider the various psychiatric diagnoses in order to determine the nature of the Veteran's current condition relative to the claim she submitted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide her appeal, so that she is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran was last afforded a VA examination in June 2017, at which point she was noted to have a diagnosis of major depressive disorder. The examiner opined that it was not at least as likely as not that this condition manifested during, or as a result of, active military service.  

At an April 2015 VA examination, the examiner noted that the veteran had "many significant physical problems which were at least as likely as not affecting her mental health," but noted that she did not have a current health disability. The examiner did not specifically indicate what "physical problems" were impacting her health.

The Veteran is service connected for post-exertional episodes strain of the left lumbosacral spine muscular ligamentous origin, Graves' disease, bilateral tinnitus, left knee sprain, and musculoligamentous strain of the right knee. 

As the Veteran has been assigned a diagnosis of major depressive disorder, and is in receipt of service-connected benefits for various physical disabilities, and the April 2015 VA examiner indicated her mental health was impacted by physical problems, the Board finds that an opinion as to whether it is at least as likely as not that the Veteran suffers from a psychiatric disability, to include major depressive disorder, that was either caused by, or aggravated by, a service-connected disability. As such, a supplemental addendum opinion or a new examination-based on full review of the record and supported by stated rationale-is needed to fairly decide the issue on appeal. See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159, 19.9(a); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice pertaining to the issue of secondary service connection. Refer the Veteran's entire claims file to the April 2015 VA examiner, or any equally qualified medical professional of appropriate expertise for an addendum opinion if the April 2015 examiner is no longer available. If the examiner determines that an in-person examination of the Veteran is necessary, schedule the Veteran for a VA examination as to the etiology of an acquired psychiatric disorder, including major depressive disorder.

The contents of the electronic claim files, to include a copy of this Remand, are to be made available to the designated examiner for review. The examiner is to note in the medical report that this action has been accomplished. All tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

The examiner is asked to provide an opinion addressing the following:

a. Identify all mental health diagnoses noted in the record or supported by the evidence of record. 

b. For any identified diagnosis, is it as least as likely as not (50 percent or greater probability) that such diagnosis had its onset in-service, or was otherwise caused by the Veteran's active service? 

c. For any identified diagnosis not directly related to service, is it as least as likely as not (50 percent or greater probability) that any service-connected disability or combination of service-connected disabilities caused, or, aggravated, any diagnosed psychiatric disability?

Aggravation is defined as exacerbation beyond the natural progression of the condition. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

If any requested opinion cannot be provided without resort to mere speculation, the examiner should explain in full why this is the case and identify any additional facts or evidence (if any) that would allow for a more definitive opinion.  

4. After the development above has completed, review the file and ensure that all development sought in this REMAND is completed. Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issue of service connection for an acquired psychiatric disorder, to include service connection on a secondary basis. If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran (and his/her representative) the opportunity to respond. The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).


